                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


    MEGAN SUE LINDEMANN,

                                 Plaintiff,
           v.                                                        OPINION and ORDER

    ANDREW SAUL,                                                             18-cv-932-jdp
    Commissioner of the Social Security Administration,

                                 Defendant.1


         Plaintiff Megan Sue Lindemann seeks judicial review of a final decision of defendant

Andrew Saul, Commissioner of the Social Security Administration, finding Lindemann not

disabled within the meaning of the Social Security Act. Lindemann’s primary objections on

appeal are that Administrative Law Judge Debra Meachum (ALJ) erred by failing to adequately

consider evidence related to: (1) concentration, persistence, and pace; and (2) the ability to

stand for long periods of time. The court rejects each of Lindemann’s contentions and affirms

the commissioner’s decision. The oral argument scheduled for July 9, 2019, is cancelled.



                                              ANALYSIS

         Lindemann contends that she qualified for disability benefits from 2009 to 2012. The

ALJ found that Lindemann suffered from the following severe impairments: spine disorders,

learning disorder, affective disorder, and anxiety disorder. R. 16.2 The spine disorder is the

result of a 2009 car accident, which caused Lindemann to break seven thoracic vertebrae. R. 19.



1
    The court has amended the caption to reflect the appointment of the new commissioner.
2
    Record cites are to the administrative transcript, located at Dkt. 10.
Neither the parties nor the ALJ explained the causes of the mental impairments or identified

any specific diagnoses.

       In her residual functional capacity assessment (RFC), the ALJ found that Lindemann

was capable of performing light work, with other physical restrictions not relevant to the appeal.

R. 18. This meant that Lindemann qualified for jobs that required “a good deal” of standing or

walking. 20 C.F.R. § 404.1567(b). As for mental limitations, the ALJ found that Lindemann

could “perform unskilled work involving simple, routine, and repetitive tasks with no fast-paced

or production line tasks and only occasional changes in the work setting . . . . She could sustain

attention for simple, routine, and repetitive tasks for at least two-hour segments.” R. 18.

Lindemann challenges the ALJ’s findings as to both her mental and physical limitations.

A. Concentration, persistence, and pace

       Lindemann raises the following objections to the ALJ’s findings regarding Lindemann’s

mental limitations: (1) the RFC is inconsistent with circuit law on concentration, persistence,

and pace; (2) the ALJ gave great weight to the opinion of Jan Jacobson (a state agency

psychologist), but failed to include all of Jacobson’s restrictions in the RFC; and (3) the ALJ

failed to define “fast-paced or production line tasks.”

       Lindemann’s first argument rests on the ALJ’s finding that Lindemann had “moderate

limitations in . . . concentration, persistence, or pace.” R. 22. She cites cases such as O’Connor-

Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010), for the proposition that “the Seventh

Circuit has long held that a claimant’s moderate concentration, persistence, or pace difficulties

are not properly captured by limitations to simple, routine, repetitive tasks.” Dkt. 13, at 9–10.

       But the court of appeals did not hold in O’Connor-Spinner or any other case that a

restriction to “simple, routine, and repetitive work” is never an accurate reflection of moderate


                                                2
limitations in concentration, persistence, or pace. Rather, the court held that the ALJ’s RFC

assessment in that case was not an accurate reflection of the plaintiff’s limitations. Lindemann’s

interpretation of the case law rests on the assumption that the phrase “moderate limitations in

concentration, persistence, or pace” means the same thing across all cases, but that is incorrect.

As this court has explained before, “the phrase is simply a general category” that “must be

translated into particular limitations”; the phrase “does not necessarily communicate . . . what

a claimant can or cannot do.” Rossenbach v. Colvin, No. 13-cv-435-bbc, 2014 WL 1729096, at

*2 (W.D. Wis. Apr. 30, 2014).3 This is why the RFC does not say “moderate limitations in

concentration, persistence, or pace.” That would mean nothing to a vocational expert (or to

anyone else).4

       When the court of appeals has concluded that an ALJ erred by failing to incorporate

limitations related to concentration, persistence, and pace, it was not because the ALJ failed to

use particular “magic words” in her decision. Cihlar v. Berryhill, 706 Fed. App’x. 881, 884 (7th

Cir. 2017). Rather, it was because the ALJ failed to account for evidence that supported a

particular limitation. E.g., Lanigan v. Berryhill, 865 F.3d 558, 566 (7th Cir. 2017); Taylor v.

Colvin, 829 F.3d 799, 802 (7th Cir. 2016). Thus, when considering whether the ALJ’s

assessment of a claimant’s RFC is supported by substantial evidence, the court must do more




3
  This court has made the same point in other cases. E.g., Zeatlow v. Berryhill, No. 18-cv-570-
jdp, 2019 WL 494625, at *1 (W.D. Wis. Feb. 8, 2019); Souter v. Berryhill, No. 18-CV-484-
JDP, 2019 WL 259120, at *2 (W.D. Wis. Jan. 18, 2019); Rabitoy v. Berryhill, No. 17-CV-495-
JDP, 2018 WL 1010219, at *2 (W.D. Wis. Feb. 21, 2018).
4
 See SSA, Program Operations Manual System (POMS) DI 24510.065(B)(1)(c), available at
https://secure.ssa.gov/poms.nsf/lnx/0424510065 (“Include no severity ratings or nonspecific
qualifying terms (e.g., moderate, moderately severe) to describe limitations. Such terms do not
describe function and do not usefully convey the extent of capacity limitation.”).


                                                3
than simply look at the words used in the RFC. Instead, the court must determine whether the

restrictions in the RFC accurately reflect all of the claimant’s limitations that are supported by

the record. Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014).

       So the RFC in this case is not inadequate simply because it includes a restriction to

“unskilled work involving simple, routine, and repetitive tasks.” The question is whether those

restrictions are an accurate reflection of Lindemann’s limitations.

       Lindemann points to only one limitation that she says is not reflected in the RFC. This

is the subject of her second argument. Lindemann cites the following statement from Jacobson:

               Claimant is able to sustain attention for simple, repetitive tasks
               for extended periods of two hour segments over the course of a
               routine workday/workweek within acceptable attention,
               concentration persistence and pace tolerances. Unable to do so
               for moderately detailed/complex tasks requiring sustained
               attention.

R. 118. Because the ALJ gave great weight to Jacobson’s opinion, Lindemann says that the RFC

should have included a restriction that Lindemann “could not sustain the attention necessary

to complete detailed tasks in two-hour segments.” Dkt. 13, at 12.

       This is a puzzling argument. Although the RFC did not say that Lindemann was unable

to carry out “detailed instructions” for two hours, it did restrict Lindemann to carrying out

“simple, routine, and repetitive tasks” for two hours. Lindemann doesn’t explain the difference

between these two restrictions and the court doesn’t see one. If Lindemann is limited to simple,

routine, and repetitive tasks, then it follows that she is unable to perform detailed tasks.

Jacobson’s statement itself seems to acknowledge that the different types of tasks are two sides




                                                4
of the same coin. Lindemann doesn’t provide any examples of tasks that would qualify as both

“detailed” and “simple, routine, and repetitive.”5

       Lindemann’s third objection is that the ALJ didn’t define what she meant by “fast-paced

or production line tasks.” She cites Varga v. Colvin, 794 F.3d 809, 815 (7th Cir. 2015), in

which the court said it was “problematic” that the ALJ did not define “fast paced” in the RFC.

But the court is not persuaded that Varga requires a remand, for three reasons. First, Varga

doesn’t say that an ambiguous term in the RFC is a sufficient basis on its own to find that the

ALJ’s decision is not supported by substantial evidence, which is the relevant standard of

review. See Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019) (substantial evidence “means—

and means only—such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion”). Second, in this case, the ALJ provided the additional context of “no . . .

production line tasks,” which provides more concrete guidance for the types of jobs that are off

limits. Third, and most important, Lindemann doesn’t identify any pace-related limitations

that she has that would require a more precise definition. A claimant is not entitled to a remand

if she does not “identify medical evidence that would justify further restrictions.” Loveless v.

Colvin, 810 F.3d 502, 508 (7th Cir. 2016).6


5
  Lindemann points out that the vocational expert found that someone with the restrictions
identified in the RFC could perform jobs such as routing clerk and addresser. Lindemann says
that the identified jobs require “reasoning level 2,” which means that the employee can carry
out “detailed” instructions, which is inconsistent with her limitations. Dkt. 13, at 12–13. But
that is not an objection to the RFC, it is an objection to the vocational expert’s testimony. As
the commissioner observes (and Lindemann doesn’t dispute in her reply brief), Lindemann
forfeited that objection because her counsel failed to raise it at the administrative hearing. See
Brown v. Colvin, 845 F.3d 247, 254 (7th Cir. 2016).
6
 In her reply brief, Lindemann cites her own testimony in an attempt to show that she has
pace-related limitations, but that argument is forfeited because it wasn’t included in her
opening brief. In any event, the testimony she cites relates to her memory and her ability to
concentrate. Dkt. 15, at 6. She doesn’t explain how those limitations affect the pace at which

                                                5
       So each of Lindemann’s challenges to the ALJ’s handling of her mental limitations fail.

Lindemann isn’t entitled to a remand on this ground.

B. Sit/stand option

       Lindemann contends that the ALJ erred by failing to include a sit/stand option in the

RFC in light of her testimony that she could not stand for more than 30 minutes at a

time. R.62. She also relies on opinions submitted by Philip Haber, Mark Larkins, and Barbara

Seizert.

       Lindemann’s reliance on her own testimony fails because she doesn’t challenge the ALJ’s

credibility determination.7 The ALJ concluded that she would not credit Lindemann’s

statements about her ability to stand for 30 minutes because it was inconsistent with other

statements that she was walking two miles at a time for exercise and that she served as a

chaperone on her children’s field trips, which she acknowledged required her to walk, stand,

and sit for more than 30 minutes at a time. R. 23. The ALJ is entitled to rely on a claimant’s

inconsistent statements, Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017), so that part



she could work. And even if she had, she doesn’t challenge the ALJ’s handling of her subjective
complaints, as discussed in the next section.
7
  Lindemann does say that the ALJ applied the wrong legal standard by stating that
Lindemann’s statements were “not entirely consistent” with the evidence. R. 19. Although the
court of appeals has criticized similar language repeatedly, e.g., Stark v. Colvin, 813 F.3d 684,
688 (7th Cir. 2016), the court has also said that an ALJ’s use of incorrect boilerplate is not
reversible error “if the ALJ otherwise identifies information that justifies the credibility
determination.” Moore v. Colvin, 743 F.3d 1118, 1122 (7th Cir. 2014). In this case, the ALJ
correctly identified the two-step process for evaluating a claimant’s subjective complaints. R. 18
(ALJ must first determine whether the claimant has an impairment that could produce her
symptoms and then evaluate the severity of those symptoms). And the ALJ explained her
reasons for questioning Lindemann’s statements about the intensity, persistence, and limiting
effects of her symptoms.




                                                6
of the ALJ’s analysis is not “patently wrong.” Id. (“We give the ALJ’s credibility finding ‘special

deference’ and will overturn it only if it is ‘patently wrong.’”).

        Haber is a psychologist who gave Lindemann a vocational and psychological evaluation.

Included in his report were opinions about Lindemann’s ability to engage in various physical

tasks, including sitting and standing for extended periods. R. 854–61. But the ALJ declined to

credit those opinions for multiple reasons, including that they were outside Haber’s area of

expertise. Lindemann doesn’t deny that Haber lacked the qualifications to assess her physical

abilities and she doesn’t otherwise respond to this argument in her reply brief. The court sees

no error in the ALJ’s declining to credit opinions that a treatment provider wasn’t qualified to

give.

        Larkins is a neurosurgeon who Lindemann retained to provide an opinion in a lawsuit

she filed related to her car accident. R. 898. One of his findings was that Lindemann “needs to

be allowed to change positions frequently.” R. 910. The ALJ gave this opinion little weight

because: (1) as a doctor who had been retained for a lawsuit, Larkins had the potential to be

biased; (2) Larkins relied “at least in part” on Lindemann’s subjective statements; and

(3) Larkins’s opinion was inconsistent with evidence that Lindemann had reported “good pain

relief with medication and a Lidoderm patch.” R. 27.

        Lindemann doesn’t address the ALJ’s third reason for rejecting Larkins’s opinion, which

is reason enough to uphold this aspect of the ALJ’s decision. In any event, Lindemann’s

challenges to the ALJ’s other reasons fail as well. As for the ALJ’s concerns about bias,

Lindemann cites Punzio v. Astrue, 630 F.3d 704, 712 (7th Cir. 2011), in which the court stated

that “the fact that relevant evidence has been solicited by the claimant or her representative is

not a sufficient justification to belittle or ignore that evidence.” But Punzio is not instructive.


                                                 7
In that case, the ALJ directed the claimant’s lawyer to supplement the record to fill in gaps in

the medical evidence. Id. at 708. In response, the lawyer “solicited” an opinion from the

claimant’s treating psychiatrist. Id. That is not what happened in this case. Larkins wasn’t

Lindemann’s treating physician, but was hired for the purpose of obtaining an opinion for

Lindemann in a separate lawsuit, so he was essentially a retained expert. Under these

circumstances, it was not unreasonable for the ALJ to consider Larkins’s potential bias. See

Braun v. Lorillard Inc., 84 F.3d 230, 237 (7th Cir. 1996) (fact that expert was hired by litigant

is relevant to bias).8

        As for Larkins’s reliance on Lindemann’s subjective complaints, that is a valid reason

for rejecting a physician’s opinion. Bates v. Colvin, 736 F.3d 1093, 1100 (7th Cir. 2013).

Lindemann says that Larkins also based his opinion on her diagnosis of thoracic outlet

syndrome and her scalenectomy surgeries, Dkt. 15, at 13, but the fact that Lindemann suffers

from a particular condition and had surgery for it doesn’t show what her actual limitations are.

In any event, she doesn’t point to any part of Larkins’s report in which he connected her need

to change positions to a particular diagnosis or surgery. Rather, Larkins stated that he believed

Lindemann needed to change positions because “she is very uncomfortable and has limited

range of motion.” R. 910. It was not error for the ALJ to reject Larkins’s opinion.




8
  Lindemann says that the ALJ should have considered the bias of the state agency consultants
because they are paid by the Social Security Administration. But Lindemann cites no authority
in support of this proposition and she cites no evidence that the consultants are instructed or
encouraged to render opinions against the claimant or have any incentive to do so. As the
commissioner points out, the proceedings at the administrative level are not adversarial. See 20
C.F.R. § 404.900(b) (“In making a determination or decision in your case, we conduct the
administrative review process in an informal, nonadversarial manner.”).


                                               8
        Seizert is a physiatrist (a physician specializing in physical medicine and rehabilitation)

who treated Lindemann twice, once in July 2010 and again in October 2010. In a short letter

summarizing Lindemann’s limitations, Seizert wrote “[o]ff feet after 1 hr for a break.” R. 823.

The ALJ did not give any weight to this opinion for two reasons: (1) it was inconsistent with

objective findings of Lindemann’s previous physiatrist, which were normal; (2) Seizert’s own

treatment notes indicated that “most of” Lindemann’s problems were the result of

deconditioning, which cannot serve as the basis for a disability finding. R. 25, 30.9 Lindemann

doesn’t address either of these reasons in her briefs, and the court doesn’t see a reason to reject

them.

        Instead of addressing the reasons that the ALJ provided, Lindemann says that the ALJ

should have adopted Seizert’s opinion because it was consistent with other evidence in the

record. She cites documents showing that she suffered from symptoms such as reduced range

of motion, shoulder pain, and numbness and she criticizes the ALJ for failing to discuss the

documents in the context of considering Seizert’s opinion. Dkt. 13, at 18. But an ALJ need not

discuss every document in the record (which in this case was 1,172 pages). Jones v. Astrue, 623

F.3d 1155, 1162 (7th Cir. 2010) (“The ALJ need not, however, discuss every piece of evidence

in the record and is prohibited only from ignoring an entire line of evidence that supports a

finding of disability.”). And Lindemann fails to explain how any of the documents she cites are

inconsistent with the RFC in this case.




9
  Under SSR 96-8, “[a]ge and body habitus are not factors in assessing RFC. It is incorrect to
find that an individual has limitations beyond those caused by his or her medically
determinable impairment(s) and any related symptoms, due to such factors as age and natural
body build, and the activities the individual was accustomed to doing in his or her previous
work.”


                                                9
       The court concludes that the ALJ adequately explained why she declined to include a

sit/stand option in the RFC.

C. Other opinion evidence

       Lindemann also challenges the way that the ALJ generally handled the opinion

evidence. But the only issue that Lindemann raises that the court has not already discussed is

that the ALJ failed to consider Larkins and Seizert’s specialties. The ALJ noted that Seizert

specialized in rehabilitation and that Larkins was a neurosurgeon, but the ALJ didn’t place any

weight on their areas of practice.

       A medical provider’s specialty is only one of several factors that an ALJ should consider

in assigning weight to an opinion. 20 C.F.R. § 404.1527(c). Lindemann doesn’t deny that the

state agency consultants and the other experts on which the ALJ relied were qualified to give

their opinions and she cites no authority for the view that an ALJ must give more weight to an

opinion if it comes from a specialist. As discussed above, the ALJ explained her reasons for

declining to give more weight to Larkins and Seizert’s opinions, such as potential bias, reliance

on subject complaints, and internal inconsistency. Because those reasons would apply equally

regardless of the doctor’s specialty, the court concludes that the ALJ did not commit reversible

error in failing to give additional weight to Larkins and Seizert’s specialties.

D. Conclusion

       The evidence before the ALJ was not one-sided. The ALJ could have relied on

Lindemann’s testimony and opinions from some of Lindemann’s treatment providers to find

that Lindemann was disabled. But, as the Supreme Court recently emphasized, the standard

of review in a Social Security appeal is deferential. Biestek, 139 S. Ct. at 1152 (“[T]he threshold

for . . . evidentiary sufficiency [of an ALJ’s decision] is not high.”). In a thorough opinion, the


                                                10
ALJ gave “good reasons” for rejecting the testimony and opinions, which is all she was required

to do. Walker v. Berryhill, 900 F.3d 479, 485 (7th Cir. 2018).

       The court concludes that the ALJ’s decision is supported by substantial evidence.



                                           ORDER

       IT IS ORDERED that that the decision of the commissioner is AFFIRMED and the

oral argument is CANCELLED. The clerk of court is directed to enter judgment in favor of the

commissioner and close this case.

       Entered July 2, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              11
